DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 12/30/2021.
In the application claims 1-20 are pending. Claims 17-20 have been withdrawn.
Applicant’s argument with respect to the 35 USC 103 rejections of claims 1 and 9 were fully considered, however the arguments are not persuasive. With respect to, “a capacitance checker comprising a sensing unit [204], configured to compare the identified capacitance to a specified second threshold value,” Chowdhury teaches, “the electronic device 100 can prevent assigning an I/O component 166 (e.g., a soft key) to execute a specific function of the application in conjunction with the moisture event.” See ¶ 0090. Chowdhury teaches, “[a]s described in conjunction with FIG. 8, the electronic device can be configured to compare the measured electrical capacitance value to an electrical capacitance threshold value to determine whether the electronic device is exposed to the wet moisture event.” See ¶ 0031. Chowdhury teaches, “wherein the components carried within the cavity further include: a switch, wherein the processor is capable of assigning a specific function to the switch when the sensor determines that the moisture event corresponds to the submerged moisture event.” See Chowdhury Published Claim 12. Chowdhury teaches, “the touch input detection component 204
With respect to,” a controller configured compare the identified resistance value to a specified first threshold value” [i.e. established thresholds of measured resistance of ‘damp’ threshold], (Beasley teaches, “a moisture sensor that can include a plurality of circuits monitoring a plurality of probes, some of which are in direct contact with the floor, others spaced from the floor. Further, the plurality of probes being monitored by a plurality of circuits can preferably detect, and therefore report, the presence of moisture on precisely and only those probes in contact with moisture.” See Col. 2 lines 30-37. Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67.)
With respect to, “processor configured to determine based on the resistance value being less than or equal to the specified first threshold value,” [i.e. damp threshold] (Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67. Therefore below the ‘damp’ threshold are considered wet). With establish different thresholds for different environmental events: (1) a baseline threshold when neither liquid nor the user's appendage are in contact with the cover layer 302, (2) a water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user’s appendage is in contact with the cover layer 302.” See ¶ 0076.) With respect to,  “determining that water is present in the connection terminal,” (Beasley teaches, below the ‘damp’ threshold resistance are considered wet, See Col. 13 lines 59-67, Chowdhury teaches, baseline is the dry condition and when the measured capacitance  is greater than water detection threshold then the liquid is present” See ¶ 0076.) 
With respect to, “a processor configured to determine based on the resistance value exceeding the specified first threshold value,” [i.e. damp threshold] (Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67.) With respect to, “the capacitance being less than the specified second threshold value,” [i.e. water detection capacitance threshold], (Chowdhury teaches,  “the electronic device 100 can establish different thresholds for different environmental water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user’s appendage is in contact with the cover layer 302.” See ¶ 0076. Therefore, if the measured capacitance is below water detection threshold the system will determine the dry condition). With respect to, “determining that the connection terminal is in a dry state,” (Beasley teaches, “resistances above the ‘damp’ threshold are considered ‘dry’”, See Col. 13 lines 59-67, Chowdhury teaches, baseline is the dry condition and when the measured capacitance  is greater than water detection threshold then the liquid is present” See ¶ 0076.)

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner was unable to reasonably reject claim 5 based on available prior art. Claims 6 and 14 cannot be rejected because claims 6 and 14 are dependent claims of claims 5 and 13, respectively, otherwise clams 6 and 14 would have been rejected at least under the statute 35 USC 103. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 7-12, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,837,934 and further in view of Stevens, Chowdhury and Beasley. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 17 is claiming the subject matter of claim 1 in its entirety, including: electronic device comprising: a connector including a plurality of pins; a water detection circuit electrically connected to at least one first pin of the plurality of pins, the water detection circuit configured to detect whether water is present in the connector by, performing a first water detection operation … and an application processor configured to control an a resistance component of water, when the water is present in the connector, the first voltage level and the second voltage level are based on potential energy of a capacitance component of the water and the resistance component of the water. With respect to Claim 2-4, 7-12, and 15-16 are obvious over the references cited in the 35 USC 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2014/0313039 A1) and further in view of Chowdhury (US 2019/0064998 A1), and further in view of Beasley (US 11,079,347 B1).
Consider claim 1, Stevens teaches, an electronic device (110) comprising: 
Stevens teaches, a connection terminal comprising a terminal (330a-d), (Stevens teaches, “FIG. 3 illustrates one embodiment of a moisture detector 120 comprising a sensor module 312 and a monitor module 310. The port 250 of the moisture detector 120 may include a plurality of electrical contacts 330, also commonly referred to as pins 330a, 330b, 330c, 330d.” See ¶ 0032); 
(Stevens teaches, “[t]he moisture detection circuit 140 may include a resistor R1. R1 may, in certain implementations, be a resistor, or it may represent the resistance in the path between the voltage source and the electrical contact 330a. The monitor module 310 may measure the voltage at the electrical contact 330a, as shown in FIG. 6. See ¶ 0063); 
Stevens teaches, a processor (530) configured to determine whether or not water is present in the terminal based on information related to the resistance value received from the controller, (Stevens teaches, “[t]he port controller 530 provides the necessary hardware and software/firmware to provide USB connectivity for the electronic device 110… The port controller 530 manages communications to and from the port 250 that can connect to various USB devices. The moisture detector 120 may be implemented, in whole or in part, as part of the port controller 530.” See ¶ See ¶ 0055. Stevens teaches, “moisture detector 120 comprising a sensor module 312” See ¶ 0032. Stevens teaches,  “[t]he sensor module 312 may be configured to determine that the electronic device 110 (FIGS. 1 and 2) is exposed to an electrically conductive liquid in response to the monitor module 310 detecting the short circuit.” See ¶ 0033.)

With respect to, a capacitance checker configured to identify capacitance of the terminal, in an analogous art, Chowdhury teaches, “detecting when an electronic device is exposed to a moisture event.” See ¶ 0002. Chowdhury teaches, “[t]he touchscreen unit can further include a touch input detection component capable of determining a position of the touch input based on an electrical capacitance value in accordance with the touch input” See ¶ 0007.
With respect to, a capacitance checker comprising a sensing unit (204), configured to compare the identified capacitance to a specified second threshold value, Chowdhury teaches, “the electronic device 100 can prevent assigning an I/O component 166 (e.g., a soft key) to execute a specific function of the application in conjunction with the moisture event.” See ¶ 0090. Chowdhury teaches, “[a]s described in conjunction with FIG. 8, the electronic device can be configured to compare the measured electrical capacitance value to an electrical capacitance threshold value to determine whether the electronic device is exposed to the wet moisture event.” See ¶ 0031. Chowdhury teaches, “wherein the components carried within the cavity further include: a switch, wherein the processor is capable of assigning a specific function to the switch when the sensor determines that the moisture event corresponds to the submerged moisture event.” See Chowdhury Published Claim 12. Chowdhury teaches, “the touch input detection component 204 can include an array of sensing electrodes 218 (e.g., electrical capacitive sensors) that can be configured to measure an electrical capacitance value.” See ¶ 0049. 

Chowdhury teaches, a processor configured to determine whether or not water is present in the terminal based on information related to the resistance value received from the controller and the capacitance received from the capacitance checker, Chowdhury teaches, “the touch detection system can include a capacitance detector capable of (i) detecting a change in capacitance and a location corresponding to the change in capacitance in accordance with the touch event, and (ii) providing a first detection signal to the processor… the portable electronic device can include a moisture detector in communication with the processor and capable of detecting an amount of moisture present at the protective cover… the processor determines a position of the touch event with respect to the protective cover” See ¶ 0005. Chowdhury teaches, “the electronic device 100 can utilize the environmental sensor 180 to determine that the electronic device 100 is exposed to the moisture event.” See ¶ 0065. Chowdhury teaches, “the electronic device 100 can determine that an increase in resistance of a moisture interface element of the data-entry port 134 has deteriorated a bridge material and is indicative of moisture intrusion.” See ¶ 0067.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Stevens with the embodiments of Chowdhury where the port controller makes a determination based on the resistance inputs from the sensor module 312 as well as input from capacitance detector of Chowdhury (See ¶ 0005) in an effort to “ensuring that the electronic device is not exposed to water” as anticipated by Stevens (See ¶ 0003 and 0006). 

With respect to, a controller configured compare the identified resistance value to a specified first threshold value [i.e. established thresholds of measured resistance of ‘damp’ threshold], (Beasley teaches, “a moisture sensor that can include a plurality of circuits monitoring a plurality of probes, some of which are in direct contact with the floor, others spaced from the floor. Further, the plurality of probes being monitored by a plurality of circuits can preferably detect, and therefore report, the presence of moisture on precisely and only those probes in contact with moisture.” See Col. 2 lines 30-37. Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67.); 

With respect to, a processor configured to determine based on the resistance value being less than or equal to the specified first threshold value, [i.e. damp threshold] (Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67. Therefore below the ‘damp’ threshold are considered wet) and the capacitance being greater than or equal to the specified second threshold value [i.e. baseline capacitance threshold], (Chowdhury teaches,  “the electronic device 100 can establish different thresholds for different environmental events: (1) a baseline threshold when neither liquid nor the user's appendage are in contact with the cover layer 302, (2) a water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user’s appendage is in contact with the cover layer 302.” See ¶ 0076.) determining that water is present in the connection terminal, (Beasley teaches, below the ‘damp’ threshold resistance are considered wet, See Col. 13 lines 59-67, Chowdhury teaches, baseline is the dry condition and when the measured capacitance  is greater than water detection threshold then the liquid is present” See ¶ 0076.) 

With respect to, a processor configured to determine based on the resistance value exceeding the specified first threshold value, [i.e. damp threshold] (Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67.) and the capacitance being less than the specified second threshold value, [i.e. water detection capacitance threshold], (Chowdhury teaches,  “the electronic device 100 can establish different thresholds for different environmental events: (1) a baseline threshold when neither liquid nor the user’s appendage are in contact with the cover layer 302, (2) a water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user’s appendage is in contact with the cover layer 302.” See ¶ 0076. Therefore, if the measured capacitance is below water detection threshold the system will determine the dry condition) determining that the connection terminal is in a dry state, (Beasley teaches, “resistances above the ‘damp’ threshold are considered ‘dry’”, See Col. 13 lines 59-67, Chowdhury teaches, baseline is the dry condition and when the measured capacitance is greater than water detection threshold then the liquid is present” See ¶ 0076.)

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stevens-Chowdhury where there are if the resistance measured by any of the sense probes drops different thresholds the electronic devices can identify one of a plurality of moist conditions as suggested by Beasley See Col. 13 lines 59-67; therefore, allowing the electronic device to determine more than one moist conditions.


Consider claim 2, the electronic device of claim 1, Beasley teaches, wherein the controller is configured to: 
Beasley teaches determine whether or not the resistance value is less than or equal to the specified first threshold value, (Beasley teaches, “a moisture sensor that can include a plurality of circuits monitoring a plurality of probes, some of which are in direct contact with the floor, others spaced from the floor. Further, the plurality of probes being monitored by a plurality of circuits can preferably detect, and therefore report, the presence of moisture on precisely and only those probes in contact with moisture.” See Col. 2 lines 30-37. Beasley teaches, “current (but by no means only) embodiment of the design has two established thresholds of measured resistance between any of the sense and ground pins that trigger special conditions. The ‘damp’ threshold is preferably set to approximately 50 MΩ. The second threshold is preferably set to approximately 2.5 MΩ, the measured resistance of tap water standing on a clean surface. Hysteresis is also employed. Of course, resistances above the ‘damp’ threshold are considered ‘dry’.” See Col. 13 lines 59-67.); 
based on determining that the resistance value is less than or equal to the specified first threshold value, transmit, to the processor, information related to the resistance value indicating that the resistance value is less than or equal to the specified first threshold value; based on determining that the resistance value exceeds the specified first threshold value, transmit, to the processor, information related to the resistance value indicating that the resistance value exceeds the specified first threshold value, (Beasley teaches, “if the resistance measured by any of the sense probes drops below the "damp" threshold, the invention begins periodically transmitting the actual resistance each sense probe measures, along with any ground probes that are also wet. These transmissions are much more frequent, such as for example once every 15 minutes. This is a very significant feature. If the resistance continues to drop until below the "wet" threshold, triggering an alarm, the resistance readings leading up to the alarm will be available, producing a much more meaningful dataset. Essentially, a "fingerprint" of the alarm event is produced, identifiable by human analysis or more importantly by computer algorithms.” See Col. 14 lines 5-17)
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stevens-Chowdhury where there are if the resistance measured by any of the sense probes drops different thresholds the electronic devices can identify one of a plurality of moist conditions as suggested by Beasley See Col. 13 lines 59-67; therefore, allowing the electronic device to determine more than one moist conditions.

Consider claim 3, the electronic device of claim 2, wherein the capacitance checker comprises a switch (166), 
wherein: the switch is configured to connect the terminal to the sensing unit based on a control signal received from the controller, Chowdhury teaches, “the electronic device 100 can prevent assigning an I/O component 166 (e.g., a soft key) to execute a specific function of the application in conjunction with the moisture event.” See ¶ 0090. Chowdhury teaches, “wherein the components carried within the cavity further include: a switch, wherein the processor is capable of assigning a specific function to the switch when the sensor determines that the moisture event corresponds to the submerged moisture event.” See Chowdhury Published Claim 12.
 With respect to, the sensing unit is configured to transmit the identified capacitance of the terminal to the processor, Chowdhury teaches, “the touch input detection component 204 can include an array of sensing electrodes 218 (e.g., electrical capacitive sensors) that can be configured to measure an electrical capacitance value.” See ¶ 0049, and 
the processor is configured to determine whether or not the capacitance is greater than or equal to a specified second threshold value, Chowdhury teaches,  “the electronic device 100 can establish different thresholds for different environmental events: (1) a baseline threshold when neither liquid nor the user's appendage are in contact with the cover layer 302, (2) a water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user's appendage is in contact with the cover layer 302.” See ¶ 0076. Beasley teaches, “a plurality of capacitance sensing circuits to measure various regions of the sensor; using a micro-controller to charge and measure the various sensor capacitances; measuring and applying offsetting values to the measurements (both during production, during installation and in situ) to negate parasitic circuit and ambient environment capacitances; varying the comparator Vt threshold to facilitate measuring much larger ranges of capacitance; varying R to facilitate measuring much larger ranges of capacitance;” See Col. 21 lines 41-50.

Consider claim 4, the electronic device of claim 3, wherein: based on the electronic device performing an operation of sensing whether water is present in the connection terminal, the specified second threshold value is configured as a specified third threshold value, and based on the electronic device performing an operation of sensing whether the connection terminal is in the dry state, the specified second threshold value is configured as a specified fourth threshold value, which is less than the specified third threshold value, Chowdhury teaches,  “the electronic device 100 can establish different thresholds for different environmental events: (1) a baseline threshold when neither liquid nor the user's appendage are in contact with the cover layer 302, (2) a water detection threshold that is greater than the baseline threshold when liquid is present on the cover layer 302, and (3) a touch input event detection threshold that is greater than the water detection threshold when the user's appendage is in contact with the cover layer 302.” See ¶ 0076. Beasley teaches, “a plurality of capacitance sensing circuits to measure various regions of the sensor; using a micro-controller to charge and measure the various sensor capacitances; measuring and applying offsetting values to the measurements (both during production, during installation and in situ) to negate parasitic circuit and ambient environment capacitances; varying the comparator Vt threshold to facilitate measuring much larger ranges of capacitance; varying R to facilitate measuring much larger ranges of capacitance…” See Col. 21 lines 41-50.

Stevens teaches, “[t]he alert module 422 may cause a display to visually indicate to the user that the electronic device 110 has been exposed to an electrically conductive liquid. For example, the alert module 422 may generate a message causing a visual indicator to appear on the display panel of the electronic device 110.” See ¶ 0048. But since claim 6 depends on claim 5, Claim 6 cannot be rejected. 

Consider claim 8, the electronic device of claim 1, wherein the connection terminal is a universal serial bus (USB) connector, Stevens teaches, “[t]he port 250 may be a standard port such as a Universal Serial Bus (USB) port.” See ¶ 0030.

Consider claim 9, every limitation of claim 9 has been address in the rejection of claim 1, See rejection of claim 1.

Consider claim 10, the electronic device of claim 9, wherein the controller is configured to determine whether or not the resistance value is less than or equal to the specified first threshold value, See rejection of claim 2.

See rejection of claim 3.
	
Consider claim 12, the electronic device of claim 11, wherein: based on the electronic device performing an operation of sensing whether water is present in the connection terminal, the specified second threshold value is configured as a specified third threshold value, and based on the electronic device performing an operation of sensing whether the connection terminal is in the dry state, the specified second threshold value is configured as a specified fourth threshold value, which is less than the specified third threshold value, See rejection of claim 4.

Consider claim 14, the electronic device of claim 13, further comprising a display device, wherein the controller is configured to display information indicating that water is present in the connection terminal, information indicating that foreign matter is present in the connection terminal, or information indicating that a circuit of the electronic device has been damaged through the display device, Stevens teaches, “[t]he alert module 422 may cause a display to visually indicate to the user that the electronic device 110 has been exposed to an electrically conductive liquid. For example, the alert module 422 may generate a message causing a visual indicator to appear on the display panel of the electronic device 110.” See ¶ 0048. But since claim 14 depends on claim 13, Claim 14 cannot be rejected.

Consider claim 15, the electronic device of claim 9, wherein the controller comprises a processor configured to perform at least part of determining whether or not water is present in the terminal, See rejection of claim 1.

Consider claim 16, the electronic device of claim 9, wherein the connection terminal is a universal serial bus (USB) connector, See rejection of claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2014/0313039 A1), in view of Chowdhury (US 2019/0064998 A1), in view of Beasley (US 11,079,347 B1), and further in view of Turner (US 20190060136 A1).
Consider claim 7, the electronic device of claim 3, wherein the sensing unit comprises a sensor configured to sense capacitance using a self-capacitance method, in an analogous art, Turner teaches, “the microprocessor system (29) moisture detection module (7) can further operate (36) to execute instructions (29C) to receive moisture sensor signals (15) generated by the moisture sensor (10)… Analysis can … include a mutual or self-capacitance measurement and comparison of a mutual or self-capacitance value (44) against a moisture detection capacitance value (44A). If the mutual or self-capacitance value (44) is greater than the moisture detection capacitance value (44A), then further operation (37) detects moisture (3) inside of said garment (2) based on analysis of said moisture sensor signals (15).” See ¶ 0042 and 0043.

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stevens-Chowdhury-Beasley and allow the Stevens detection sensor to use a self-capacitance method in an effort to reduce false positive due to humidity in the environment; therefore, providing accurate alerts to the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/OMER S KHAN/           Primary Examiner, Art Unit 2683